Citation Nr: 0001039	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Evaluation of an occipital scalp laceration scar.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

By a decision entered in September 1991, the RO, among other 
things, granted service connection for an occipital scalp 
laceration scar, and assigned a zero percent (noncompensable) 
evaluation therefor.  The veteran appealed the RO's 
determination to the Board of Veterans' Appeals (Board), and 
the Board entered a decision in November 1995 which, in 
pertinent part, denied a compensable rating for that 
disability.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court), and the parties to the appeal filed a Joint 
Motion for Remand and to Stay Further Proceedings (joint 
motion) in October 1996.  In the joint motion, the parties 
agreed that the Board's decision as to the scalp laceration 
scar should be vacated, and the matter remanded, because the 
Board had not fulfilled its duty to assist the veteran in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, the parties agreed that 
the Board should undertake efforts to obtain any records in 
the possession of a private physician, K. D. Gibson, D.O., 
relating to the veteran's treatment for a scalp laceration 
scar.  The parties also agreed that, if, after obtaining 
those records, the current state of the veteran's condition 
was not revealed, a medical examination should be conducted 
which, among other things, took into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability would be a fully informed one.  By an 
order dated in October 1996, the Court granted the joint 
motion and remanded the matter to the Board.  Thereafter, in 
April 1997, the Board remanded the matter to the RO for 
development consistent with the Court's order.

In its prior dispositions of this matter, the Board framed 
the issue here in question in terms of the veteran's 
entitlement to an increased rating.  More recently, however, 
the Court has indicated that a distinction must be made 
between a veteran's 

dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later filed claims 
for increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the present issue was placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has re-
characterized the issue on appeal as set forth on the title 
page of this preliminary order.

The Board notes that the veteran has had two Board hearings 
on this issue during the course of the present appeal.  The 
first such hearing, held in March 1994, was conducted by one 
Member of the Board, and the second hearing, held in June 
1999, was conducted by another.  Because the law requires 
that a Member who conducts a hearing on appeal participate in 
the Board's final determination, see 38 U.S.C.A. § 7107(c) 
(West Supp. 1999) and 38 C.F.R. § 20.707 (1999), the appeal 
of this issue is now being considered by an expanded panel of 
the Board.

The Board also notes that the veteran has perfected an appeal 
to the Board of issues other than the evaluation of an 
occipital scalp laceration scar.  However, the record 
contains a Declaration of Representation, dated in February 
1997, reflecting that the veteran's attorney is currently 
representing the veteran as to the scalp laceration scar 
only.  Consequently, the remaining issues developed for 
appeal will be the subject of a separate decision.


REMAND

When the Board remanded this issue to the RO in April 1997, 
it requested the RO, among other things, to have the veteran 
scheduled for a VA examination for purposes of assessing the 
severity of his service-connected scalp laceration scar.  
Consistent with the Court's order on the matter, the Board 
indicated that the veteran's claims folder was to be made 
available to the examiner for review prior to the 
examination.


Unfortunately, the requested development has not been fully 
completed.  Although the record shows that the requested 
examination was conducted in November 1997, it is clear that 
the claims folder was not made available for the examiner's 
review.  In the report of the examination, the examiner 
specifically indicated that "[n]o C-file was sent for 
further review."

It appears that the records currently in the file are fairly 
uniform in their assessment of the veteran's scalp laceration 
scar.  Consequently, it is somewhat difficult to discern how 
a review of the record by an examiner will contribute further 
to an analysis of the veteran's claim.  However, it appears 
that the Court, by granting the joint motion in this case, 
mandated that any further examination of the veteran's scalp 
laceration scar include a review of the claims folder.  As 
noted above, the parties in their joint motion specifically 
indicated that an examination of the veteran's scalp 
laceration scar, if conducted, should "take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Thus, 
once the Board determined that a new examination of the 
veteran was necessary, as it implicitly did in its April 1997 
remand, a review of the claims folder by the examiner was a 
mandatory, rather than a discretionary, act.

The Court has held that a remand by either the Court or the 
Board confers on the appellant, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been fully completed, another remand is now 
required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his occipital scalp 
laceration scar that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1999).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review.  The veteran 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for a VA examination to assess 
the severity of his occipital scalp 
laceration scar.  The veteran's claims 
folder, and a copy of this remand, 
should be made available to, and 
reviewed by, the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should provide 
a detailed description of the scar, and 
should indicate whether the scar is 
tender and painful on objective 
demonstration, whether it is poorly 
nourished and subject to repeated 
ulceration, or whether it is otherwise 
causative of limitation of function.  If 
possible, photographs of the scar should 
be taken and included with the 
examination report.  The examiner should 
present all findings, and the reasons 
and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.

	3.  The RO should review the report of 
the examination to determine whether it 
complies with the requirements of the 
foregoing paragraph.  If it does not, 
the report should be returned as 
inadequate, and arrangements should be 
made to ensure full compliance with the 
remand instructions.

	4.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim for a compensable rating for an 
occipital scalp laceration scar.  In so 
doing, the RO should give consideration 
to the assignment of "staged ratings," 
in accordance with the principles set 
out in Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



			
	LAWRENCE M. SULLIVAN	MARK F. HALSEY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	N. R. ROBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


